Citation Nr: 1507332	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  04-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for residuals of a left knee injury with lacerations.  The Board has recharacterized this claim as one for a left knee disability, to better reflect the evidence of record, the applicable law, and the Veteran's allegations.

The claim has been before the Board on multiple occasions.  In September 2005, the previously denied claim was reopened, and the underlying claim was remanded for further development several times.  The Board first denied the claim on the merits in an October 2006 decision; thereafter the Court of Appeals for Veterans Claims (CAVC or the Court) and the Board have engaged in a series of decisions and subsequent vacatur and remand for further appellate consideration.  Most recently, an August 2013 Board decision was, on the basis of a Joint Motion for Remand, vacated by CAVC and remanded to the Board for appropriate action.  


FINDINGS OF FACT

1.  A left knee disability was noted on the May 1968 examination for entry onto active duty; the Veteran was accepted as qualified for service.  

2.  Permanent worsening of the pre-existing left knee disability during service is not shown to be clearly and unmistakably due to a cause other than service, including natural progression.



CONCLUSION OF LAW

A left knee disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board and CAVC have previously determined, in undisturbed findings, that the Veteran's left knee disability was noted on entry into active duty, when he reported a history of locking and trick knee problems in May 1968.  The Veteran is therefore not presumed sound on entry, 38 U.S.C.A. § 111, and must establish that his pre-existing condition was aggravated by service.  He is assisted in doing so by application of a presumption, which holds that when a worsening of disability is shown in service, such worsening is presumed to be due to service unless the government establishes by clear and unmistakable evidence that it is due to some other cause, such as natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, service treatment records show a clear worsening of the pre-existing left knee disability.  In July 1968, soon after reporting for basic training, the Veteran informed doctors that he could not keep up with his unit.  An orthopedic assessment indicated a likely old torn left medial meniscus.  The Veteran stated that his left knee was "very bad now" and made even walking difficult.  The Veteran was referred for a medical evaluation board, and the board recommended his separation from service.  At the July 1968 separation examination, the Veteran again endorsed a history of a locking or trick knee; the examiner noted a torn ligament or medial meniscus in finding separation warranted.

Following service, the Veteran reports a long history of recurrent knee problems and pain, particularly with use.  He filed a claim for benefits immediately following service, but despite his reports of continued pain, no current disability was found at the December 1968 VA examination.  There is no further indication of left knee problems in medical records until the mid-1990's, when the Veteran reported that his problems had grown worse as he was forced to be more active following the sale of his video rental business.  

While the Veteran's reports of left knee problems have varied over the years, and have certainly accelerated and increased more recently, he has consistently reported the presence of left knee pain.  A friend who knew him before, during and after service corroborated his reports in a 2001 statement.  These lay statements are competent evidence of the condition, and there is insufficient basis in the record upon which to find them not credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  The Board finds that a chronic worsening of the left knee disability occurred during service.

The burden therefore shifts to the government to show that such worsening is clearly and unmistakably not caused by service.  That burden is not met here.  Several VA examiners have reviewed the claims file, to include review of positive private opinions from Dr. TBS, and have opined that the current disability is more likely due to natural progress of the condition, or is related to age alone.  None have framed their opinion s to the required standard.  Stating that findings are consistent with age, or that an examiner "feels" or "thinks" currently shown degenerative changes are considered to be natural progression, or that the Veteran "may" have developed his current disability without regard to service, are simply not sufficient.  

As the evidence of record fails to sufficiently distinguish the cause of any current left knee disability from the worsening experienced in service, service connection based on the presumption of aggravation is warranted.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


